Case 3:14-cv-00852-REP-AWA-BMK Document 281-1 Filed 10/23/18 Page 1 of 2 PageID#
                                   10078


                    IN THE DNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division




  GOLDEN BETHUNE-HILL,
  et al.,

        Plaintiffs,

                                              Civil Action No. 3:14cv852


  VIRGINIA STATE BOARD
  OF ELECTIONS, ^ al.,

        Defendants.




                           OATH OF CONFIDENTIALITY


        I,                                                , declare that the

  following is true:

        (1)   I am employed by the Virginia Division of Legislative

  Services ("DLS").

        (2)   DLS has authorized me to provide technical assistance

  and support to the Special Master in this action. Dr. Bernard

  Grofman, with regard to his work for the Court in preparing and

  recommending a proposed remedial redistricting plan for eleven

  Virginia House of Delegates districts.

        {3}   I   agree   to   assist   Dr.    Grofman   to   the   best   of   my

  abilities.      I promise to keep strictly confidential any and all

  information, whether oral, electronic, or paper, related to my
Case 3:14-cv-00852-REP-AWA-BMK Document 281-1 Filed 10/23/18 Page 2 of 2 PageID#
                                   10079


  work with Dr. Grofman, including, but not limited to (a) data,

  emails, spreadsheets, shapefiles, block equivalency files, and

  other     notes   or   working   papers     of   any   kind;   and    (b)   my

  communications     with   Dr.    Grofman,    his   assistants,       or   Court

  personnel of any kind (collectively "Confidential Information"),

  and not to discuss with others (including, without limitation,

  other DLS or state government employees not directly assisting

  Dr. Grofman) any Confidential Information, including, without

  limitation, the substance or details of my assistance to Dr.

  Grofman in this matter.


          I declare under penalty of perjury that the foregoing is

  true and correct.




  Date:
